DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 3-5 are cancelled. Claims 1 and 11 are independent claims. Claims 11-20 are withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/494523 (currently US Patent No. 11203818 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 11-20 (Cancelled).
Claims 11-20 are cancelled as being directed to invention, non-elected without traverse in communication dated 10/15/2020.
Allowable Claims
Claims 1, 2 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Kusunoki et al (JP 2008100890 A, machine translation, “Kusunoki”) teaches a silicon-based molten composition, but does not teach, disclose or reasonably suggest that the silicon-based molten composition …“ consisting of silicon (Si), a first metal M1, a second metal M2 and a third metal M3, as represented by the following Formula 1, wherein the first metal M1 is nickel (Ni)…; SiaM1bM2cM3d Formula 1 wherein … 0.1≤b≤0.5 …wherein a content of the first metal M1 is higher than a content of the second metal M2…” as recited in claim 1, because Kusunoki teaches using mixture of many other elements. Claims 2 and 6-10 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714